Citation Nr: 1544995	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-05 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a disability manifested by muscle and joint pain, a skin disorder, and a cardiovascular disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for bilateral radiculopathy.  

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with non-cardiac chest pain related to panic attacks.  

5.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney at Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1990 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, rated 30 percent from September 2010, and denied claims seeking service connection for a lumbar spine disability and a disability claimed due to undiagnosed illness.  The Veteran subsequently relocated, and the Huntington, West Virginia RO currently has jurisdiction of the claims.  This matter is also before the Board on appeal from a September 2014 rating decision by the Huntington RO, which denied service connection for bilateral radiculopathy.  In July 2015, a Travel Board hearing was held before the undersigned; transcripts of that hearing and a prior hearing before a Decision Review Officer (DRO) at the RO in December 2013 are associated with the record.  

Prior final rating decisions in December 1992 (regarding a lumbosacral spine disability) and January 2006 (regarding Persian Gulf War syndrome) denied service connection for a lumbar spine disability and a disability due to undiagnosed illness.  The July 2012 rating decision nonetheless appears to have considered both claims de novo (without consideration of whether new and material evidence was received to reopen such claims).  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the claims are characterized as claims to reopen.

The issues of service connection for a lumbar spine disability (on de novo review) and for bilateral radiculopathy, and seeking an increased rating for PTSD, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A December 1992 rating decision denied the Veteran service connection for a low back disability, finding that although there was treatment for low back pain in service, it was not chronic and a back disability was not shown on a postservice VA examination; he did not appeal the denial, and the December 1992 rating decision became final.
 
2.  Evidence received since the December 1992 rating decision shows a back disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected disabilities of sleep apnea (rated 50 percent), PTSD with non-cardiac chest pain related to panic attacks (rated 30 percent), left knee patellofemoral stress syndrome (10 percent), right knee patellofemoral stress syndrome (10 percent), right inguinal hernia (0 percent), and venereal warts (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment. 

4.  Prior to the promulgation of a decision in the matter, during a Board hearing in July 2015, the Veteran expressed his intent to withdraw his appeal seeking to reopen a claim of service connection for a disability manifested by muscle and joint pain, a skin and cardiovascular disorders, to include as due to undiagnosed illness, if the Board granted his TDIU claim; given the favorable determination regarding the TDIU claim in this decision, there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a lumbar spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  The criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).

3.  Regarding the claim seeking to reopen a claim of service connection for a disability manifested by muscle and joint pain, a skin condition, and a cardiovascular condition, to include as due to undiagnosed illness, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decisions to reopen the claim of service connection for a lumbar spine disability regarding a TDIU rating are favorable to the Veteran, no further action is required to comply with the VCAA.  Moreover, in light of the Veteran's expression of intent to withdraw his appeal in the matter pertaining to a disability claimed as due to undiagnosed illness in the event his TDIU claim is granted, discussion of the impact of the VCAA is not necessary.
Lumbar Spine Disability Claim

A December 1992 rating decision denied the Veteran service connection for lumbosacral strain on the basis that although there was treatment for low back pain in service, it was not chronic, and a back disability was not shown on postservice VA examination.  A letter dated in February 1993 notified the Veteran of the adverse determination and of his appellate rights.  He did not file a notice of disagreement, or submit new and material evidence in the year following.  Thus, the December 1992 rating decision became final by operation of law, but the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. §  3.156.

The evidence of record at the time of the December 1992 rating decision included service records, a VA examination report, and the Veteran's application form.  Service department records show that the Veteran served on active duty from January 1990 to April 1992, to include in Southwest Asia in support of Desert Shield from December 1990 to April 1991.  Service treatment records showed that on service enlistment physical examination, the Veteran's spine was evaluated as normal.  On several occasions in November and December 1991, he complained of low back pain and had various diagnoses assigned, including acute lumbar strain, myofascial syndrome, low back pain, and possible herniated nucleus pulposus.  A November 1991 lumbar spine X-ray was within normal limits.  On March 1992 service separation physical examination, the spine was evaluated as normal.  In July 1992 the Veteran applied for disability compensation, claiming in part that he had low back pain that began in November 1991.  On VA general medical examination in September 1992, regarding the low back, the Veteran related that during service he "messed it up."  He reported that he was treated with physical therapy and had not had any problems with it since then, nor was he taking any medication for it.  On examination, it was noted that X-rays of the spine were not taken and that he currently had a normal back examination.  The diagnosis was an apparent history of lumbosacral strain, with a current normal physical examination without subjective complaints.  

As the unappealed December 1992 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  As previously  noted, whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

The records received since the December 1992 rating decision include VA examination reports, private and VA treatment records, and statements and the Veteran's testimony.  The private and VA medical records show diagnoses of , and treatment for, a low back disability.  Lewis Gale Medical Center records dated in May 2011 show treatment for lumbago.  Carillion Clinic records dated in August 2011 note complaints of back pain for over 10 years and an MRI finding of lumbar spine degenerative disc disease.  VA outpatient records show that in December 1999, the Veteran complained that the left side of his lower back hurt all of the time (he was referred for urologic evaluation, but such evaluation revealed no evidence of a urologic cause of the pain).  In August 2003, he presented with complaints of lower back pain for several days (after pushing a car to help out a friend); the assessment was low back pain.  In June 2005, he complained of low back pain for several years.  In July 2009, he reported on a sleep study that he did not sleep on his back due to pain.  In August 2010, he reported that he continued to experience low back pain and was being treated in the pain clinic.  In November 2011, chronic back pain was diagnosed, and in July 2012 there were back spasms and tenderness with a diagnosis of lumbar radiculopathy.  A report of an October 2005 VA examination notes a complaint of constant low back pain radiating to the right side and buttock; X-rays of the lumbosacral spine showed lumbar spine degenerative joint disease changes, and the diagnosis was lumbar spine degenerative joint disease (which the examiner found to be likely related to normal aging and morbid obesity).  An April 2012 VA examination report notes a diagnosis of mild spondylosis with disc disease at L2-3 to L5/S1 and intervertebral disc syndrome of the thoracolumbar spine (which the examiner found unlikely to be related to service).  

The medical evidence received shows a current, chronic lumbar spine disability, which was not apparent at the time of the previous 1992 rating decision and which is an unestablished fact necessary to substantiate the claim.   

Further, lay statement evidence and the Veteran's testimony in December 2013 and July 2015 attest to the longstanding nature of his low back problems, asserting that his back pain has continued ever since he injured the back in service and that his back would go out and be stuck (for which he was hospitalized a couple of times at the Salem VAMC).  Such evidence, when considered with the evidence of record in December 1992, constitutes new and material evidence to reopen the claim of service connection for a lumbar spine disability, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  It relates to the unestablished fact necessary to substantiate the claim, namely, a current diagnosis of a low back disability with a link of the current diagnosis to the Veteran's service.  Accordingly, the additional evidence received, viewed in the context of the evidence already of record at the time of the December 1992 rating decision, raises a reasonable possibility of substantiating the claim, and is both new and material.  Hence, the claim of service connection for a lumbar spine disability may be reopened.  De Novo consideration of the claim is addressed in the remand below.

TDIU Claim

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.  

Effective from February 5, 2013, when service connection for sleep apnea, rated 50 percent, was established, the Veteran's service-connected disabilities have been:  Sleep apnea (rated 50 percent), PTSD with non-cardiac chest pain related to panic attacks (rated 30 percent), left and right knee patellofemoral stress syndrome (rated 10 percent, each), right inguinal hernia (0 percent), and venereal warts (0 percent).  From February 5, 2013 the combined rating is 70 percent, (it was 40 percent prior to that date); therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met. 

For a veteran to prevail on a claim for TDIU, the record must reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After consideration of all the relevant evidence, the Board finds that the Veteran is unemployable due to his service-connected disabilities, and that a TDIU rating is warranted.  

At a hearing before a DRO in December 2013, the Veteran asserted that he was unable to maintain substantially gainful employment, particularly in light of worsening symptoms of his service-connected PTSD.  He testified that following discharge from service in 1992, he worked for many years as a forklift operator, followed by a position as an asbestos supervisor, after which he became sick and was unable to return to work.  He believed that his service-connected PTSD alone kept him from working, explaining that he could not deal with people like he used to and was unable to tolerate crowds and pressure.  He also mentioned that his temper became so bad that he was afraid he would hurt someone else.  He also indicated that he took a lot of medication for his PTSD and his service-connected knees, which made him drowsy and therefore unable to drive.  

Treatment records from New River Valley Community Services show that in September and October 2014 the Veteran was seen for various symptoms of PTSD and panic disorder to include flashbacks, recurrent dreams/nightmares, psychological distress at cues symbolizing trauma, sense of foreshortened future, insomnia, detachment from others, decreased interest or participation in activities, and decreased concentration.  Each of these symptoms was characterized as marked, severe, or extreme.  Further, he was given a Global Assessment of Functioning scale score of 40, which reflects some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  It was also noted that the Veteran completed school through high school, was divorced, lived alone in an apartment, and was not in the labor force due to disability.  From a functional standpoint in terms of occupational and social environments, he was "extreme."   

On an October 2014 VA sleep apnea examination, it was noted that the Veteran had persistent daytime hypersomnolence due to his service-connected sleep apnea.  When asked whether the sleep apnea impacted on the Veteran's ability to work, the examiner replied that it did, finding that the Veteran's CPAP machine reportedly did not improve his condition and that his condition had a functional impact on both physical and sedentary employment.   

At the hearing before the undersigned in July 2015, the Veteran testified through his representative that he felt he was unable to work due to his service-connected sleep apnea and PTSD (but mainly the latter).  It was noted that the Veteran receives treatment for his mental disability on a weekly basis at New River Valley Community Services (which provides a good picture in terms of his functioning).  The Veteran described manifestations which impact on occupational functioning, including nightmares, avoidance of crowds, trust issues, concentration problems, weekly panic attacks, difficulty taking care of himself and accomplishing daily chores, depression, and difficulty controlling his anger.  He related that he stopped working (in an asbestos abatement company) many years ago because he "couldn't keep it all together" and was too stressed to continue.  

Upon consideration of the totality of the lay and medical evidence discussed above, it is the Board's judgment that the Veteran's service-connected disabilities, especially PTSD and sleep apnea, are productive of such mental and physical impairment in social and occupational functioning that it is reasonable to conclude he is essentially rendered unemployable.  The Board acknowledges that the record is somewhat lacking in definitive evidence on the specific question of whether the Veteran's service-connected disabilities render him unemployable.  Nevertheless, the Board finds that the Veteran's sworn hearing testimony is credible, and is persuaded by arguments therein to the effect that he is unable to work due to his service-connected disabilities.  Further, statements from a VA examiner and private mental health care providers in 2014 corroborate the Veteran's assertions concerning his inability to secure and maintain substantially gainful employment.  

In sum, the Board finds that the evidence reasonably supports a finding that the Veteran meets the criteria for a TDIU rating, and resolving remaining doubt in his favor as required (see 38 C.F.R. §4.3), the Board concludes that a TDIU rating is warranted. 


Disability Claimed as Due to Undiagnosed Illness

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The transcript of the Board hearing in July 2015 indicates that in the event that the Board grants the Veteran's TDIU claim, the Veteran would withdraw his claim pertaining to whether new and material evidence has been presented to reopen a claim of service connection for a disability manifested by muscle and joint pain, a skin condition, and a cardiovascular condition, to include as due to undiagnosed illness.  In light of the Board's decision to grant a TDIU rating herein, the Board deems that the application to reopen the claim seeking service connection for a disability claimed as due to undiagnosed illness to be withdrawn.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

The appeal to reopen a claim of service connection for a lumbar spine disability is granted.  
 
The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.  

The appeal seeking to reopen a claim of service connection for a disability manifested by muscle and joint pain, and skin and cardiovascular disorders, to include as due to undiagnosed illness, is dismissed.

REMAND

Further development of the record (for compliance with VA's duty to assist in the development of facts pertinent to the claim) is necessary prior to consideration of the claim of service connection for a lumbar spine disability on de novo review.  38 C.F.R. §  3.159.  The VA opinion regarding the etiology of the diagnosed spondylosis with disc disease on April 2012 VA examination is (as discussed at the July 2015 Board hearing) inadequate for rating purposes.  For example, the examiner's rationale for the opinion appears to be grounded solely in a discussion of myofascial pain syndrome, which is but one of the Veteran's diagnoses during service.  Further, the examiner does not explain the relevance of the myofascial syndrome to the conclusion that the Veteran's current low back disability is likely not related to service, especially in light of the Veteran's statements indicating that he has experienced low back pain ever since service.  In short, the Board finds that the opinion is deficient because a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, another examination to secure an adequate opinion is necessary.  

Prior to the examination, all treatment records from the Salem VA Medical Center, where the Veteran indicated (at both hearings) that he received treatment (including hospitalization) numerous times for his back in the 1990s must be secured.  The VA records in the claims file appear to be dated from 1999 to the present, and the records dated in 1999 are not from Salem VAMC but from the Beckley VAMC.  Therefore, development for records from the Salem VAMC from April 1992 through 1999 is necessary.  

Regarding the claim for a higher rating for PTSD, the Veteran contends that the disability has worsened since his most recent psychiatric examination in October 2011.  He testified regarding the severity of his current symptoms and advised that he sees private treatment provider weekly.  After the hearing, he submitted treatment records from New River Valley Community Services, which reflect that in September and October 2014 he had various symptoms such as recurrent dreams, psychological distress at cues symbolizing trauma, detachment from others, and decreased interest or participation in activities that were characterized as marked, severe, or extreme.  He was given a Global Assessment of Functioning scale score of 40, reflective of some impairment in reality testing or communication or major impairment in several areas.  Complete records of his private treatment are pertinent evidence, and must be secured.  And a new VA examination to assess the current severity of the PTSD is necessary.  38 C.F.R. § 3.159(c)(4)(i) .

A September 2014 rating decision denied the Veteran service connection for bilateral radiculopathy.  In October 2014, he filed a notice of disagreement with the decision.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the Veteran. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records from the Salem VAMC pertaining to the Veteran's complaints and treatment for a low back disability for the period of April 1992 through 1999.  The AOJ should also secure all outstanding (and updated to the present) records of private evaluations treatment he has received for psychiatric disability.  He must assist in the matter by providing identifying information and the releases necessary for VA to obtain the private records.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to clarify the likely etiology of his currently diagnosed low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

What is the most likely etiology for the Veteran's low back disability?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or aggravated during his period of military service from January 1990 to April 1992.  

Complete rationale for all opinions should be furnished in the report.  

The examiner is asked to consider, and comment upon as necessary, the following facts:  In lay statements and testimony, the Veteran asserts that he has had low back pain ever since service.  Service treatment records show he was treated for low back complaints in November and December 1991, with a negative lumbar spine X-ray and varying diagnoses such as acute lumbar strain, myofascial syndrome, and possible herniated nucleus pulposus; on March 1992 service separation examination his spine was noted to be normal.  Postservice VA and private reports show that the Veteran sought treatment for low back pain beginning in the 1990s.  In October 2005 a VA examiner diagnosed lumbar spine degenerative joint disease and opined that it was likely related to normal aging and morbid obesity.  An April 2012 VA examiner diagnosed spondylosis with disc disease and opined that it was not at least as likely as not that the low back disability was caused by or the result of an event in service (providing a discussion that focused on myofascial syndrome).  

3.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected PTSD with non-cardiac chest pain related to panic attacks.  The Veteran's record must be reviewed by the examiner.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency or severity of the Veteran's PTSD symptoms, and their impact on his functioning.  A complete rationale for all opinions must be provided.

4.  Thereafter, the AOJ should adjudicate the claims of service connection for a lumbar spine disability and of entitlement to a rating in excess of 30 percent for PTSD with non-cardiac chest pain related to panic attacks.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and return the case to the Board. 
 
 5.  The RO should also furnish the Veteran a SOC on the claim of entitlement to service connection for bilateral radiculopathy.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


